DETAILED ACTION
1.	This communication is in response to the Application filed on 7/31/2019. Claims 1-20 are pending and have been examined.
Allowable Subject Matter
2.	Claims 4-5, 11-12, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3.	Claims 1-3, 6-10, 13-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beranek et al. (US 20050283475; hereinafter BERANEK) in view of Endo, et al. (US 7228275; hereinafter ENDO).
As per claim 1, BERANEK (Title: Method and system for keyword detection using voice-recognition) discloses “A playback device of a media playback system, the playback device comprising: at least one speaker; one or more microphones configured to detect sound; a network interface; one or more processors; and data storage having instructions stored thereon that are executable by the one or more processors to cause the playback device to perform functions (BERANEK, [0034], processor .. microphone; [0037], computer program code may be stored on storage media; [0033], a voice connection established over a network such as the Internet, VOIP enabled network, wireless network; [0051], audio may be queued for playback <also read on speaker>) comprising: 
receiving input sound data representing the sound detected by the one or more microphones (BERANEK, [0034], receiving audio streams for analysis of speech content from an audio input source 140 which may be any type of microphone); detecting, via a command-keyword engine, a first command keyword in a first voice input represented in the input sound data, wherein the command-keyword engine is configured to (a) process input sound data representing the sound detected by the at least one microphone and (b) generate a command-keyword event when the command-keyword engine detects, in the input sound data, at least one of a plurality of keywords supported by the command-keyword engine (BERANEK, [0010], monitoring speech for a pre-defined keyword or phrase and detecting the pre-defined keyword or phrase; [0021], for the key word or phrase to trigger subsequent action <read on generating a command-keyword event>);
in response to detecting the first command keyword, making a first determination, via a first local natural language unit (NLU), whether the input sound data includes at least one keyword within [[a first]] a first predetermined library of keywords from which the first NLU is configured to determine an intent of a given voice input (BERANEK, [0018], monitoring the conversation, monologue, or broadcast and continuously comparing the detected keywords or phrases <read on NLU which can be broadly interpreted> to a stored library of information, such as, for example, a knowledge database indexed by the keywords or phrases); 
[ receiving an indication of a second determination ], made by a second NLU, whether the input sound data includes at least one keyword from a second predetermined library of keywords (BERANEK, [0018], monitoring the conversation, monologue, or broadcast and continuously comparing the detected keywords or phrases to a stored library of information); 
[ comparing the results of the first determination with the second determination; and based on the comparison, foregoing further processing of the input sound data ].” 
BERANEK does not expressly disclose “receiving an indication of a second determination .. comparing the results of the first determination with the second determination; and based on the comparison, foregoing further processing of the input sound data ..” However, the limitation is taught by ENDO (Title: Speech recognition system having multiple speech recognizers). 
In the same field of endeavor, ENDO teaches: [Abstract] “A speech recognition system recognizes an input speech signal by using a first speech recognizer and a second speech recognizer each coupled to a decision module. Each of the first and second speech recognizers outputs first and second recognized speech texts and first and second associated confidence scores, respectively, and the decision module selects either the first or the second speech text depending upon which of the first or second confidence score is higher.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of ENDO in the system taught by BERANEK to provide two different speech recognizers for keyword recognition/spotting and based on the spotted keywords (per the confidence scores), the system can make any desired choice such as to output the same spotted keyword, or not outputting either spotted keyword (and not performing any action) if the spotted keywords are different.
As per Claim 2 (dependent on claim 1), BERANEK in view of ENDO further discloses “wherein the functions further comprise: -92-Attorney Docket No. 19-0502Fortem Ref. No. SNS.021A1detecting, via the command-keyword engine, a second command keyword in a second voice input represented in second input sound data; in response to detecting the second command keyword, making a third determination, via the first local NLU, that the second input sound data includes one or more keywords from the first predetermined library of keywords; receiving an indication of a fourth determination made by the second NLU that the second input sound data includes one or more keywords from the second predetermined library of keywords; comparing the results of the third determination with the fourth determination; and based on the comparison, performing a command according to one or more parameters corresponding to the at least one keyword in the second input sound data (see Claim 1, where the same processing steps apply directly to the second voice input as to the first voice input. Note that ‘the at least one keyword in the second input sound data’ must be clarified).”  
As per Claim 3 (dependent on claim 2), BERANEK in view of ENDO further discloses “wherein comparing the results of the third determination with the fourth determination comprises confirming one or more keywords of the third determination are identical to the one or more keywords of the fourth determination (see Claim 1, where ENDO teaches providing two different speech recognizers for keyword spotting and based on the spotted keywords (per the confidence scores), the system can make any desired choice such as to output the identical spotted keyword).”
As per Claim 6 (dependent on claim 1), BERANEK in view of ENDO further discloses “wherein the first predetermined library of keywords includes one or more keywords that are not included in the second predetermined library of keywords (ENDO, [Abstract], using a first speech recognizer and a second speech recognizer; BERANEK, [0018], comparing the detected keywords or phrases to a stored library of information <where if all the stored keywords in the libraries are the same or not for the wo different speech recognizers is a system design choice>).”  
As per Claim 7 (dependent on claim 1), BERANEK in view of ENDO further discloses “further comprising a voice assistant service (VAS) wake-word engine configured to receive input sound data representing the sound detected by the at least one microphone and generate a VAS wake-word event when the VAS wake-word engine detects a VAS wake word in the input sound data, wherein the playback device streams sound data representing the sound detected by the at least one microphone to one or more servers of the VAS when the VAS wake-word event is generated (The applicant is requested to clarify the playback setup for ‘the playback device streams sound data representing the sound detected by the at least one microphone to one or more servers of the VAS’).”
Claims 8-10, 13-14 (similar in scope to claims 1-3, 6-7) are rejected under the same rationale as applied above for claims 1-3, 6-7.
Claims 15-17, 20 (similar in scope to claims 1-3, 6) are rejected under the same rationale as applied above for claims 1-3, 6.
Double Patenting

4.         Independent claims 1, 8, 15 are rejected on the ground of provisional, non-statutory double patenting as being unpatentable over corresponding claims 1, 8, 15 of U.S. application 16/528265 in view of the references cited in this Office action. Dependent claims 2, 9, 16 and claims 7, 14 are similarly rejected as being unpatentable over the corresponding claims of U.S. application 16/528265 in view of the references cited in this Office action.
 				Conclusion
5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799.


/FENG-TZER TZENG/	4/7/2021

Primary Examiner, Art Unit 2659